COURT OF APPEALS OF VIRGINIA


Present:   Judges Bray, Annunziata and Frank


JAFAR MOTTAGHI
                                             MEMORANDUM OPINION *
v.   Record No. 1744-98-4                        PER CURIAM
                                                APRIL 27, 1999
MARY M. KIANI


                FROM THE CIRCUIT COURT OF LOUDOUN COUNTY
                        James H. Chamblin, Judge

           (Jahangir Ghobadi; Jahangir Ghobadi, P.C.,
           on brief), for appellant.

           No brief for appellee.


     Jafar Mottaghi appeals the decision of the circuit court

granting Mary M. Kiani a divorce a vinculo matrimonii and

deciding other issues.     On appeal, Mottaghi contends that (1)

the final decree of divorce was based upon a fraudulently

obtained property settlement agreement and is voidable; (2)

entry of the final decree in the face of Mottaghi’s claim of

fraud was error; and (3) denial of Mottaghi’s motion for

suspension and reconsideration was error.      Upon reviewing the

record, opening brief, and Kiani’s motion to dismiss, we find

the record inadequate to address issues one and two, and grant

Kiani’s motion to dismiss those issues.     We conclude that issue



    *Pursuant to Code § 17.1-413, recodifying Code § 17-116.010,
this opinion is not designated for publication.
three is without merit and summarily affirm the decision of the

trial court.     See Rule 5A:27.

                         Entry of Final Decree

     "The judgment of the trial court is presumed correct and he

who asserts the contrary is required to overcome the presumption

by record proof . . . ."     Kaufman v. Kaufman, 7 Va. App. 488,

499, 375 S.E.2d 374, 380 (1988).      The burden is on the party

seeking reversal to submit to the appellate court a record that

enables the court to determine whether there has been an error.

See Smith v. Commonwealth, 16 Va. App. 630, 635, 432 S.E.2d 2, 6

(1993).    The record contains neither a transcript nor a written

statement of facts.    We find that, in their absence, Mottaghi

has failed to present an adequate record for us to address

issues one and two.    Accordingly, we dismiss this portion of the

appeal.

          Denial of Motion for Suspension and Reconsideration

     “[W]here the record on appeal without a transcript or

written statement of facts is sufficient to determine the merits

of the appellant's allegations, this court may proceed to hear

the case.”     Carlton v. Paxton, 14 Va. App. 105, 111, 415 S.E.2d

600, 603 (1992).    The record contains Mottaghi’s motion for

suspension and reconsideration, and the written notes of the

trial judge denying Mottaghi’s motion.     According to the record,

the final decree of divorce was entered on July 10, 1998.


                                   - 2 -
Mottaghi filed his motion for suspension and reconsideration on

July 29, 1998.   The trial judge did not rule on Mottaghi’s

motion before the decree became final on July 31, 1998.      See

Rule 1:1.   Therefore, we find no error in the ruling of the

trial court that it lacked authority on August 3, 1998 to

suspend or reconsider its decision.

     Accordingly, the decision of the circuit court denying

Mottaghi’s motion for suspension and reconsideration is

summarily affirmed.

                                         Affirmed in part,
                                         and dismissed
                                         in part.




                               - 3 -